Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 22, 1998, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The reliability of the confidential informant and the basis of his knowledge were established (see People v Griminger, 71 NY2d 635 [1988]; People v Hines, 262 AD2d 423 [1999]). Accordingly, the police had probable cause to arrest the defendant and to search his person incident to the arrest.
The defendant’s remaining contentions are unpreserved for appellate review (see People v Reynoso, 295 AD2d 156 [2002]). H. Miller, J.P., Goldstein, Adams and Cozier, JJ., concur.